Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 09/16/2019 has been entered. The abstract is objected to because it is in claim draft form. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
The specification provides proper structure for the listed elements: data collection devices, and processing module. Proper structure for the data collection devices may be provided as being interpreted as [0050] cameras, laser diagnostics, temperature sensors, pressure sensors, load cells (force sensors), and the like performing the functions in [0050]. The processor/processing module limitation is being interpreted as a [0047] part of the production controller and the production monitoring server performing the functions in [0064], and [0057].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyze the collected data to detect one or more statistical anomalies, and determines an adjustment to the at least one automation station.
The limitations of analyze the collected data to detect one or more statistical anomalies, and determines an adjustment to the at least one automation station, are processes, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing module”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “processing module”, language, “analyze”, “detect”, and “determines” in the context of this claim encompasses that the user can mentally analyze, detect, and determine, based off of observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional element- a plurality of data collection devices configured to collect data related to a plurality of actuations performed by at least one automation station based on data collection criteria, is simply adding insignificant extra-solution activity.  The data collection devices in this step is recited at a high- level of generality (i.e., as a generic data collection devices performing a generic computer function data gathering). The step of collect data appears to be insignificant extra-solution activity in the form of mere data gathering and outputting (MPEP 2106.05(g)). The claim also recites the element- implements the adjustment, and processing unit, which is simply using a computer as a tool to perform abstract ideas. Accordingly these additional elements do not integrate the abstract 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using data collection devices to perform a generic computer function of receive data amounts to no more than mere functions using a generic computer component, which cannot provide an inventive concept. Receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements of implements the adjustments, and processing module are Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. 
Claim 2 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the collected data comprises a plurality of levels of data granularity, which is simply further describing the type of data itself, falling under field of use and technological environment- see MPEP 2106.05(h) Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data).The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the plurality of levels of data granularity comprise: automation environment data, automation station data, moving element data, nest data and carrier data, which is simply further 
Claim 4 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the determination of an adjustment comprises a predictive maintenance request based on a combination of the automation environment data, automation station data, moving element data, nest data and carrier data, which is simply further describing the abstract idea of determination of an adjustment.  The claim is not patent eligible. 
Claim 5 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the determination of a statistical anomaly comprises an instance of higher performance or lower performance, which is simply further describing the abstract idea of determination of statistical anomaly.  The claim is not patent eligible. 
Claim 6 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the processing module analyses the collected data by analyzing a data group, which is simply further describing the abstract idea of analyses the collected data.  The claim is not patent eligible. 
Claim 7 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial 
Claim 8 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- where in the data collection criteria comprises sampling a subset of the plurality of actuations, which is simply further describing the insignificant extra solution activity of data gathering which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 1. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the data collecting criteria comprises adapting sampling based on a determined likelihood of a statistical anomaly, which is simply further describing the insignificant extra solution activity of data gathering which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim is not patent eligible. 
Claim 10 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim recites analyzing, via a processor, the collected data to detect statistical anomalies, and determining, via the processor, an adjustment.

For example, but for the “processor”, language, “analyzing”, “detect”, and “determining” in the context of this claim encompasses that the user can mentally analyze, detect, and determine, based off of observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The judicial exception is not integrated into a practical application. In particular, the claim recites additional element- collecting, via a plurality of data collection devices, data related to a plurality of actuations performed by at least one automation station based on a data collection criteria, is simply adding insignificant extra-solution activity.  The data collection devices in this step is recited at a high- level of generality (i.e., as a generic data collection devices performing a generic computer function data gathering). The step of collect data appears to be insignificant extra-solution activity in the form of mere data gathering and outputting (MPEP 2106.05(g)). The claim also recites the element- implementing, via the processor, the adjustment, which is simply using a computer as a tool to perform abstract ideas. Accordingly these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using data collection devices to perform a 
Claim 11 is rejected under 35 U.S.C 101 for the same reasons as claim 2.
Claim 12 is rejected under 35 U.S.C 101 for the same reasons as claim 3.
Claim 13 is rejected under 35 U.S.C 101 for the same reasons as claim 4.
Claim 14 is rejected under 35 U.S.C 101 for the same reasons as claim 5.
Claim 15 is rejected under 35 U.S.C 101 for the same reasons as claim 6.
Claim 16 is rejected under 35 U.S.C 101 for the same reasons as claim 7.
Claim 17 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 10. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the data collection criteria comprises a scatter sampling, which is simply further describing the insignificant extra solution activity of data gathering which is considered to be  well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 10. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the data collection criteria is refined based on detection of statistical anomalies, which is 
Claim 19 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 10. This judicial exception is not integrated into a practical application. The claim recites additional element-wherein the implementing comprises adjusting the automation environment, which is simply further describing the Mere instructions to apply an exception – see MPEP 2106.05(f) of implementing. The claim is not patent eligible. 
Claim 20 is rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. The claim inherits the abstract ideas from claim 10. This judicial exception is not integrated into a practical application. The claim recites additional element- wherein the implementing comprises preventing an actuation related to selected combinations of the pieces of automation equipment, which is simply further describing the Mere instructions to apply an exception – see MPEP 2106.05(f) of implementing. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US20180284758A1, herein Cella).

Regarding claim 1, Cella teaches A system for managing automation stations comprising one or more pieces of automation equipment in an automation environment ([0008] monitoring apparatus for data collection in an industrial drilling environment), the system comprising: a plurality of data collection devices configured to collect data related to a plurality of actuations performed by at least one automation station based on data collection criteria ([0006] a monitoring system for data collection in an industrial drilling environment may comprise a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component) ; and at least one processing module in communication with the plurality of data collection devices and configured to aggregate and analyze the collected data to detect one or more statistical anomalies ([0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; a data analysis circuit structured to analyze the collected data from the plurality of input channels to detect an anomalous condition associated with the industrial drilling component), wherein the processing module determines an adjustment to the at least one automation station or the automation environment to address the statistical anomaly and implements the adjustment ([0008] a data response circuit structured to adjust at least one of the data collection routines based on the detection of the anomalous condition... the anomalous condition may include a reduced operating capability of the industrial drilling component, and wherein the data response circuit is further structured to provide a drilling process adjustment to reduce a work load of the industrial drilling component).

Regarding claim 2, Cella teaches the system of claim 1, wherein the collected data comprises a plurality of levels of data granularity ([0331] collected data, optionally over many systems and devices in different environments can be used).

Regarding claim 3, Cella teaches the system of claim 2, wherein the plurality of levels of data granularity comprise: automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system adapted for collecting data in an industrial environment that collected data used in the data analysis algorithm), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path).

Regarding claim 4, Cella teaches the system of claim 3, wherein the determination of an adjustment comprises a predictive maintenance request ([0516] based on analysis of data bout the based on a combination ([0331] collected data, optionally over many systems and devices in different environments can be used)  of the automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system adapted for collecting data in an industrial environment that collected data used in the data analysis algorithm), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path). 

Regarding claim 5, Cella teaches the method of claim 1, wherein the determination of a statistical anomaly comprises an instance of higher performance or lower performance ([0978] a performance mode detection wherein the alarm state is indicative of a high-performance limitation data of the anticipated state information, and the like. The monitoring system may further include the analysis circuit settling the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, such as where the setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection).

the system of claim 1, wherein the processing module analyses the collected data by analyzing a data group [(0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, a data analysis circuit structured to analyze the collected data from the plurality of input channels).

Regarding claim 7, Cella teaches the system of claim 6, wherein the automation station comprises a first actuator and a second actuator, and the data group comprises first actuator data associated with the first actuator and second actuator data associated with the second actuator ([1534] An example system includes an automated robotic handling system, including a number of components such as actuators, gear boxes, and/or rail guides. The system includes a number of sensors that determine various parameters related to the components, including without limitation actuator position and/or feedback sensors, [0978] first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis).

Regarding claim 8, Cella teaches the system of claim 1, wherein the data collection criteria comprises sampling a subset of the plurality of actuations ([0241] the sampling rate and data length may vary from route point to point based on the specific mechanical analysis requirements at hand. For example, a motor may require a relatively low sampling rate with high resolution to distinguish running speed harmonics from line frequency harmonics… high-speed compressors or gear sets require much higher sampling rates to measure the amplitudes of relatively higher frequency data although the precise resolution may not be necessary, [0568] a data collection system may include a controller that may reference a data collection plan or template that includes 

Regarding claim 9, Cella teaches the system of claim 8, wherein the data collection criteria comprises adapting sampling based on a determined likelihood of a statistical anomaly ([0974] A rapid route change action may include: an increased rate of sampling (e.g. to a single sensor, to multiple sensors), an increase in the number of sensors being sampled (e.g. simultaneous sampling of other sensors on a device, coordinated sampling of similar sensors on near-by devices), generating a burst of sampling (e.g. sampling at a high rate for a period of time), and the like. Actions may be executed on a schedule, coordinated with a trigger, based on an operational mode, and the like. Triggered actions may include: anomalous data, an exceeded threshold level, an operational event trigger).

Regarding claim 10, Cella teaches A method of managing automation stations comprising one or more pieces of automation equipment in an automation environment ([0008] monitoring apparatus for data collection in an industrial drilling environment), the method comprising: collecting, via a plurality of data collection devices, data related to a plurality of actuations performed by at least one automation station based on a data collection criteria ([0006] a ; aggregating, via a processor, the collected data; analyzing, via the processor, the collected data to detect statistical anomalies ([0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; a data analysis circuit structured to analyze the collected data from the plurality of input channels to detect an anomalous condition associated with the industrial drilling component); determining, via the processor, an adjustment to the at least one automation station or the automation environment to address the statistical anomaly; and implementing, via the processor, the adjustment ([0008] a data response circuit structured to adjust at least one of the data collection routines based on the detection of the anomalous condition... the anomalous condition may include a reduced operating capability of the industrial drilling component, and wherein the data response circuit is further structured to provide a drilling process adjustment to reduce a work load of the industrial drilling component).

Regarding claim 11, Cella teaches the method of claim 10, wherein the collected data comprises a plurality of levels of data granularity ([0331] collected data, optionally over many systems and devices in different environments can be used).

Regarding claim 12, Cella teaches the method of claim 11, wherein the plurality of levels of data granularity comprise: automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system , automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path).

Regarding claim 13, Cella teaches the method of claim 12, wherein the determining an adjustment comprises determining a predictive maintenance request ([0516] based on analysis of data bout the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance)  based on a combination ([0331] collected data, optionally over many systems and devices in different environments can be used) of the automation environment data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly .

Regarding claim 14, Cella teaches the method of claim 10, wherein the detection of a statistical anomaly comprises an instance of higher performance or lower performance ([0978] a performance mode detection wherein the alarm state is indicative of a high-performance limitation data of the anticipated state information, and the like. The monitoring system may further include the analysis circuit settling the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, such as where the setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection).

Regarding claim 15, Cella teaches the method of claim 10, wherein the analyzing the collected data comprises analyzing a data group [(0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, a data analysis circuit structured to analyze the collected data from the plurality of input channels).

Regarding claim 16, Cella teaches the method of claim 15, wherein the automation station comprises a first actuator and a second actuator, and the data group comprises first actuator data associated with the first actuator and second actuator data associated with the second actuator ([1534] An example system includes an automated robotic handling system, including a number of components such as actuators, gear boxes, and/or rail guides. The system includes a number of sensors that determine various parameters related to the components, including without limitation .

Regarding claim 19, Cella teaches the method of claim 10, wherein the implementing comprises adjusting the automation environment ([0008] data response circuit is further structured to provide a drilling process adjustment to reduce a work load of the industrial drilling component).
Regarding claim 20, Cella teaches the method of claim 10, wherein the implementing comprises preventing an actuation ([1028] system may immediately shut down the agitator, schedule its shutdown) related to selected combinations of the pieces of automation equipment ([1003] a plurality of agitators working with a pump blasting liquid in a pharmaceutical processing plant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US20180284758A1, herein Cella), and further in view of Kenji et al. (US20130132000A1, herein Kenji).
Regarding claim 17, Cella teaches the method of claim 10. 
Cella does not teach wherein the data collection criteria comprises a scatter sampling 
Kenji teaches wherein the data collection criteria comprises a scatter sampling (Kenji, [0107] abnormality determining process… scatter diagram obtained by sampling pieces of sensor data with the data item, [0109] an abnormality in the transient condition can be detected by detecting the deviancy of the sensor data from the normal scatter diagram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cella’s teaching of collecting data to detect anomalies for managing automation equipment with Kenji’s teaching of using scatter diagrams obtained by sampling pieces of sensor data in the process of determining an abnormality, as above cited. The combined teaching provides an expected result of using a scatter diagram to compare data. Therefore, one of ordinary skill in the art would be motivated to so because using a scatter diagram helps show patterns which can be used to identify data anomalies. 

the method of claim 17, 
Cella further teaches wherein the data collection criteria is refined based on detection of statistical anomalies (Cella, [0974] A rapid route change action may include: an increased rate of sampling (e.g. to a single sensor, to multiple sensors), an increase in the number of sensors being sampled (e.g. simultaneous sampling of other sensors on a device, coordinated sampling of similar sensors on near-by devices), generating a burst of sampling (e.g. sampling at a high rate for a period of time), and the like. Actions may be executed on a schedule, coordinated with a trigger, based on an operational mode, and the like. Triggered actions may include: anomalous data, an exceeded threshold level, an operational event trigger).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US10120374B2 (Hosek) teaches a fault diagnostic system for preventative maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/YTF/
Examiner, Art Unit 2117

/TAELOR KIM/Primary Examiner, Art Unit 2156